UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ý Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period endedSeptember 30, 2007 or ¨ Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 1-12911 GRANITE CONSTRUCTION INCORPORATED State of Incorporation: I.R.S. Employer Identification Number: Delaware 77-0239383 Corporate Administration: 585 W. Beach Street Watsonville, California 95076 (831) 724-1011 Indicate by checkmark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. ý Yes¨ No Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer ý Accelerated filer ¨ Non-accelerated filer ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ¨ Yesý No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as ofOctober 19, 2007. Class Outstanding Common Stock, $0.01 par value 41,916,706shares Table of Contents Index PART I. FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) Condensed Consolidated Balance Sheets as ofSeptember 30, 2007, December 31, 2006 andSeptember 30, 2006 Condensed Consolidated Statements ofIncome for the Three andNine Months EndedSeptember 30,2007 and 2006 Condensed Consolidated Statements of Cash Flows for theNine Months EndedSeptember 30,2007 and 2006 Notes to the Condensed Consolidated Financial Statements Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 3. Quantitative and Qualitative Disclosures About Market Risk Item 4. Controls and Procedures PART II. OTHER INFORMATION Item 1. Legal Proceedings Item 1A. Risk Factors Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Item 3. Defaults Upon Senior Securities Item 4. Submission of Matters to a Vote of Security Holders Item 5. Other Information Item 6. Exhibits SIGNATURES EXHIBIT 31.1 EXHIBIT 31.2 EXHIBIT 32 2 Table of Contents PART I. FINANCIAL INFORMATION 3 Table of Contents Item 1. FINANCIAL STATEMENTS (unaudited) Granite Construction Incorporated CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited - in thousands, except share and per share data) September30, 2007 December 31, 2006 September30, 2006 Assets Current assets Cash and cash equivalents $ 265,605 $ 204,893 $ 202,382 Short-term marketable securities 106,675 141,037 140,869 Accounts receivable, net 536,519 492,229 634,548 Costs and estimated earnings in excess of billings 24,489 15,797 31,199 Inventories 50,438 41,529 42,020 Real estate held for sale 57,296 55,888 50,141 Deferred income taxes 36,041 36,776 22,475 Equity in construction joint ventures 36,851 31,912 37,969 Other current assets 43,370 63,144 32,988 Total current assets 1,157,284 1,083,205 1,194,591 Property and equipment, net 487,000 429,966 422,212 Long-term marketable securities 61,308 48,948 45,759 Investments in affiliates 23,256 21,471 20,564 Other assets 78,119 49,248 63,656 Total assets $ 1,806,967 $ 1,632,838 $ 1,746,782 Liabilities and Shareholders’ Equity Current liabilities Current maturities of long-term debt $ 26,589 $ 28,660 $ 27,673 Accounts payable 261,379 257,612 322,537 Billings in excess of costs and estimated earnings 274,209 287,843 327,272 Accrued expenses and other current liabilities 209,894 189,328 183,968 Total current liabilities 772,071 763,443 861,450 Long-term debt 140,410 78,576 90,151 Other long-term liabilities 65,111 58,419 56,335 Deferred income taxes 19,788 22,324 37,325 Commitments and contingencies Minority interest in consolidated subsidiaries 28,148 15,532 11,840 Shareholders’ equity Preferred stock, $0.01 par value, authorized 3,000,000 shares, none outstanding - - - Common stock, $0.01 par value, authorized 150,000,000 shares; issued and outstanding41,916,706 shares as ofSeptember 30, 2007, 41,833,559 shares as of December 31, 2006 and 41,845,981 as ofSeptember 30, 2006 419 418 418 Additional paid-in capital 82,678 78,620 72,742 Retained earnings 694,557 612,875 614,141 Accumulated other comprehensive income 3,785 2,631 2,380 Total shareholders’ equity 781,439 694,544 689,681 Total liabilities and shareholders’ equity $ 1,806,967 $ 1,632,838 $ 1,746,782 The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Table of Contents Granite Construction Incorporated CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited - in thousands, except per share data) Three Months EndedSeptember 30, NineMonths EndedSeptember 30, 2007 2006 2007 2006 Revenue Construction $ 701,622 $ 807,384 $ 1,778,638 $ 1,911,529 Material sales 123,453 133,375 289,655 303,556 Real estate 21,238 913 36,556 34,592 Total revenue 846,313 941,672 2,104,849 2,249,677 Cost of revenue Construction 601,880 736,839 1,543,960 1,762,217 Material sales 96,130 98,459 229,116 230,906 Real estate 11,666 442 19,466 17,277 Total cost of revenue 709,676 835,740 1,792,542 2,010,400 Gross profit 136,637 105,932 312,307 239,277 General and administrative expenses 63,666 58,560 183,133 155,751 Gain on sales of property and equipment 2,994 1,230 8,053 9,517 Operating income 75,965 48,602 137,227 93,043 Other income (expense) Interest income 7,514 7,055 20,796 16,732 Interest expense (1,884 ) (1,319 ) (4,998 ) (4,105 ) Equity in income of affiliates 4,037 770 4,359 1,521 Other, net (391 ) (8 ) (1,057 ) 2,700 Total other income 9,276 6,498 19,100 16,848 Income before provision for income taxes and minority interest 85,241 55,100 156,327 109,891 Provision for income taxes 25,437 22,796 47,680 39,068 Income before minority interest 59,804 32,304 108,647 70,823 Minority interest in consolidated subsidiaries (6,504 ) 13,421 (13,750 ) 6,769 Net income $ 53,300 $ 45,725 $ 94,897 $ 77,592 Net income per share Basic $ 1.30 $ 1.12 $ 2.31 $ 1.90 Diluted $ 1.28 $ 1.10 $ 2.28 $ 1.87 Weighted average shares of common stock Basic 41,106 40,923 41,065 40,853 Diluted 41,640 41,546 41,587 41,434 Dividends per share $ 0.10 $ 0.10 $ 0.30 $ 0.30 The accompanying notes are an integral part of these condensed consolidated financial statements. 5 Table of Contents Granite Construction Incorporated CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited - in thousands) NineMonths EndedSeptember 30, 2007 2006 Operating Activities Net income $ 94,897 $ 77,592 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation, depletion and amortization 60,621 51,153 Provision for (benefit from) doubtful accounts 1,119 (840 ) Gain on sales of property and equipment (8,053 ) (9,517 ) Change in deferred income taxes (11 ) - Stock-based compensation 4,600 5,762 Excess tax benefit on stock-based compensation (3,042 ) - Common stock contributed to ESOP - 1,995 Minority interest in consolidated subsidiaries 13,750 (6,769 ) Equity in income of affiliates (4,359 ) (1,521 ) Changes in assets and liabilities, net ofacquisitions of businesses: Accounts receivable (35,805 ) (161,334 ) Inventories (4,794 ) (8,859 ) Real estate held for sale (2,139 ) (5,042 ) Equity in construction joint ventures (4,939 ) (10,561 ) Other assets 18,621 20,611 Accounts payable 3,742 89,730 Billings in excess of costs and estimated earnings, net (22,326 ) 130,850 Accrued expenses and other liabilities 25,685 44,709 Net cash provided by operating activities 137,567 217,959 Investing Activities Purchases of marketable securities (126,464 ) (147,229 ) Maturities of marketable securities 140,225 69,024 Additions to property and equipment (82,744 ) (90,103 ) Proceeds from sales of property and equipment 12,765 15,681 Acquisition of businesses (76,313 ) - Contributions to affiliates (3,772 ) (6,600 ) Distributionsfrom affiliates - 1,978 Collection of notes receivable 3,683 2,911 Other investing activities (224 ) (1,134 ) Net cash used in investing activities (132,844 ) (155,472 ) Financing Activities Additions to long-term debt 111,634 51,074 Repayments of long-term debt (49,376 ) (75,990 ) Dividends paid (12,572 ) (12,537 ) Repurchases of common stock (5,083 ) (6,369 ) Contributions from minority partners 30,436 5,909 Distributions to minority partners (22,458 ) (22,988 ) Excess tax benefit on stock-based compensation 3,042 - Other financing activities 366 915 Net cash provided by (used in) financing activities 55,989 (59,986 ) Increase in cash and cash equivalents 60,712 2,501 Cash and cash equivalents at beginning of period 204,893 199,881 Cash and cash equivalents at end of period $ 265,605 $ 202,382 Supplementary Information Cash paid during the period for: Interest $ 3,623 $ 4,159 Income taxes 36,715 42,009 Non-cash investing and financing activity: Restricted stock issued for services 10,809 9,639 Dividends accrued but not paid 4,192 4,185 Financed acquisition of assets 1,492 4,835 Debt repayments from sale of assets 9,237 13,398 The accompanying notes are an integral part of these condensed consolidated financial statements. 6 Table of Contents Granite Construction Incorporated NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. Basis of Presentation: The condensed consolidated financial statements included herein have been prepared by Granite Construction Incorporated (“we”, “us”, “our” or “Granite”) without audit, pursuant to the rules and regulations of the Securities and Exchange Commission and should be read in conjunction with our Annual Report on Form 10-K for the year ended December 31,2006. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted, although we believe the disclosures which are made are adequate to make the information presented not misleading. Further, the condensed consolidated financial statements reflect, in the opinion of management, all normal recurring adjustments necessary to present fairly our financial position atSeptember 30, 2007 and 2006 and the results of our operations and cash flows for the periods presented. The December31, 2006 condensed consolidated balance sheet data was derived from audited consolidated financial statements, but does not include all disclosures required by accounting principles generally accepted in the United States of America. Interim results are subject to significant seasonal variations and the results of operations for the three andnine months endedSeptember 30, 2007 are not necessarily indicative of the results to be expected for the full year. In February 2007, we announced an organizational realignment of our business operations which is designed to accommodate growth of our vertically integrated Branch business in the West and improve profitability of our large, complex Heavy Construction Division (“HCD”) projects.This realignment involves the reorganization ofour operating divisions geographically into “Granite West” and“Granite East.”Granite Westincludes the operations of our former Branch Division as well as the western portion of our large project business that was formerly included in HCD. Granite West retains our successful decentralized operating structure, with each of its branch locations aligning under one of three operating groups: Northwest, Northern California and Southwest.Granite East includes the eastern portion of our large project business that had been included in HCD andisaligned to focus on enhancing project management oversight and discipline from estimating through execution.Granite East is operated out of three regional offices:the Central Region, based in Dallas,Texas; the Southeast Region, based in Tampa, Florida; and the Northeast Region, based in Tarrytown, New York. During the quarter endedJune 30, 2007, we completed the reassignment ofour large projects in the West from our former Heavy Construction Division to the new Granite West division (with the exception of a certain project thatis nearing completion whichremains with ourGranite East division) and made substantial progress on other aspects of the realignment.As a result, we began reporting Granite West and Granite East as new reportable segments effective with the quarter ended June 30, 2007.Prior period results have been reclassified to conform to the new organizational structure (see Note 13). 2. Recently Issued Accounting Pronouncements: In September 2006, the Financial Accounting Standards Board (“FASB”) issued Statement of Financial Accounting Standard No.157, “Fair Value Measurements” (“SFAS 157”). SFAS 157 defines fair value, establishes a framework for measuring fair value and expands disclosures about fair value measurements, but does not change existing guidance as to whether or not an instrument is carried at fair value. SFAS 157 is effective for our year beginning January 1, 2008. We are currently evaluating the impact of implementing SFAS 157 on our consolidated financial statements. In February 2007, the FASB issued Statement of Financial Accounting Standard No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities” (“SFAS 159”). SFAS 159 permits entities to choose to measure many financial instruments and certain other items at fair value. Unrealized gains and losses on items for which the fair value option has been elected are reported in earnings. SFAS 159 is effective for our year beginningJanuary1, 2008. We are currently evaluating the impact of implementing SFAS 159 on our consolidated financial statements. 3. Change in Accounting Estimates: Our gross profit in the three andnine months endedSeptember 30, 2007 and 2006 includes the effects of significant changes in the estimates of the profitability of certain of our projects. Granite East The impact of significant changes in the estimates of the profitabilityon Granite East gross profit is summarized as follows: Granite East Change in Accounting Estimates Three Months EndedSeptember 30, NineMonths EndedSeptember 30, (dollars in millions) 2007 2006 2007 2006 Reduction in gross profit $ (20.2 ) $ (56.0 ) $ (65.3 ) $ (104.2 ) Increase in gross profit 11.6 16.1 43.5 23.7 Net reduction in gross profit $ (8.6 ) $ (39.9 ) $ (21.8 ) $ (80.5 ) Number of projects with significant downward estimate changes* 3 10 10 16 Range of reductionin gross profit from each project** $ 1.9- 10.9 $ 1.3 - 22.2 $ 1.0 - 36.5 $ 1.0 - 26.5 Number of projects with significant upward estimate changes* 6 6 10 7 Range of increasein gross profit from each project** $ 1.0- 4.4 $ 1.0 - 8.3 $ 1.1- 19.2 $ 1.0 - 7.2 * Significant is defined as a change with a net gross margin impact of $1.0 million or greater. ** The reduction in gross profit from each project is net of any increase in the respective periods. The increase in gross profit from each project is net of any reduction in the respective periods. During the three and nine months endedSeptember 30, 2007, the estimate changes that reduced gross profit resulted from changes in productivity and quantity estimates based on experience gained in the quarter,costsfrom design issues and owner-directed changes.Two of thethree Granite East projects with significant downward estimate changesduring thethree months endedSeptember 30, 2007 also had significant downward estimate changesin 2006. 7 Table of Contents Granite Construction Incorporated NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) The following table presents additional information about thethree Granite East projects with significant downward estimate changes for thethree months endedSeptember 30, 2007 (dollars in millions): Number of Projects Total Contract Value Gross Profit Reduction Impact Backlog at September30, 2007 Percent of TotalGranite EastBacklog atSeptember 30, 2007 Highway project in Californiaat 95% complete 1 $ 450 $ 10.9 $ 24 1.8 % Projects between 96% and97% complete 2 280 5.7 10 0.7 % Total for projects with significant downward changes 3 $ 730 $ 16.6 $ 34 2.5 % The minority interestshare of the net decrease in gross profit for the three andnine months endedSeptember 30, 2007and the three andnine months endedSeptember 30, 2006 was approximately $1.6 million, $2.7 million, $15.1 million and $20.9 million, respectively.Two of our joint venture projects are currently forecast at a loss and will require additional capital contributions from our minority partners if the forecasts do not improve. Our joint venture agreements require that such capital contributions be made if needed.Based on our most recent assessment of our partners’ financial condition, wecurrently believe that one ofour partnersdoes not have the ability to contribute their fullproportionate share of the additional capitalthat will beneeded if the project forecast does not improve. Included inminority interestin our condensed consolidated statements ofincome for the three andnine months endedSeptember 30, 2007 is expense related to the potentially uncollectible partner balance of approximately $1.2 million and $5.6 million, respectively. The remaining minority interest balance related to these loss projects of $5.8 million atSeptember 30, 2007 has been included in other long-term assets in our condensed consolidated balance sheet. Threeof thesix Granite East projects that generated significant increased gross profit from changes in estimates during the three months endedSeptember 30, 2007 were complete or substantially complete atSeptember 30, 2007, and theremaining three projectsranged between68%and 89% complete. The increased gross profit resulted from a combination of the settlement of certain revenue issues with the project owners and the resolution of other project uncertainties.Three of thesixprojects that generated significant increased gross profithad experienced significant margin deterioration in prior periods. Granite West Duringthe three andnine months endedSeptember 30, 2007,Granite West recognizedincreases in gross profit from the net effects of changes in the estimates of project profitability of $5.7 million and $19.6 million, respectively.
